Mayes, J.,
delivered the opinion of the court.
Under the facts in this case we have no hesitancy in reaching-the conclusion that the policy of insurance issued by the Ætna Insurance Company never attached to the risk. When Lake-Lot-t Agency procured the issuance of this policy, they were-acting for themselves, without any authority from Renno, and *603were in no sense his agents. The true condition of affairs was not known to the .¿Etna Insurance Company until after the destruction of the risk, and at that time it was too late for Benno to ratify the unauthorized act of Lake-Lott Agency, so as to prejudice intervening rights and create liability under the policy, when there was in existence nothing on which that liability could attach. The case of Johnson v. North British & Mercantile Insurance Company, 66 Ohio St. 6, 63 N. E. 610, is directly in point, and in no way conflicts with any case heretofore decided by this court. Of course, the Home Insurance-policy was a valid, subsisting insurance at the time of the fire, and that insurance company is liable.

Reversed and remanded.